DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 8 of U.S. Patent No. 11,203,980. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-5, and 8 of patent 11,203,980 include at least all of the limitations of claims 1-3, 5 and 16 of the instant application, in addition to further limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claims 1, 17 and 19 is a relative term which renders the claims indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorenson 5,042,963.
	In regards to Independent Claim 1, Sorenson teaches an air turbine starter (10), comprising: a housing (12) defining an exterior (outside of 12) and an interior (within 12); a turbine member (20) located within the interior of the housing; a drive shaft (22) operably coupled with the turbine member (20 connected to 22 in figure 1); a first bearing assembly (right most bearing 24 of pair of bearings 24 in figure 1) configured to rotatably support the drive shaft or turbine member (24 supports shaft 22 in figure 1); and a gear (ring gear 56) coupled to the drive shaft (56 connects to 22 through intermediate components in figure 1) and adjacent the first bearing assembly (48 near 24 in figure 1, where adjacent is a relative term), configured to receive lubricant and direct the lubricant towards the first bearing assembly (56 directs lubricant towards 24 before it enters passageway in figure 1 below).

    PNG
    media_image1.png
    298
    303
    media_image1.png
    Greyscale

	Regarding Dependent Claim 7, Sorenson teaches that the gear receives the lubricant radially from an outlet and directs the lubricant axially to the first bearing assembly (flow travels axially along 56 as shown in figure 1).
	Regarding Dependent Claim 13, Sorenson teaches that the gear axially confronts an opening of the first bearing assembly (56 is forward of bearing 24 with respect to the flow of lubricant through starter in figure 1).
	In regards to Independent Claim 17, Sorenson teaches a method of supplying lubricant (through lubricant passage starting at 36 in figure 1) to a first bearing assembly (righter most bearing assembly 24 in figure 1) in an air turbine starter (10), the method comprising: flowing compressed air through a flow path (flow path with turbine 20) defined, in part, by a housing (12) of the air turbine starter; rotating a turbine member (20) located in the flow path, wherein the turbine member is operably coupled to a drive shaft (20 connected to shaft 22); rotating a gear (56) coupled to the drive shaft (56 coupled to 22 through intermediate components in figure 1), wherein the gear is located adjacent the first bearing assembly (56 is near 24, where adjacent is a relative term); providing lubricant to the gear (gear 56 is along lubricant flow path between inlet 36 and bearings 24); and directing the lubricant from the gear to the first bearing assembly (56 directs lubricant towards 24 before it enters passageway in figure 1 above).
	Regarding Dependent Claim 19, Sorenson teaches flowing the lubricant through a radially extending lubricant passageway to an outlet located adjacent the gear (passageway 38 is upstream and near gear 56 and extends in both axial and radial directions in figure 1, where adjacent is a relative term).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson as applied to claim 1 above, and further in view of Venter 2016/0097330.
	Regarding Dependent Claim 6, Sorenson teaches the invention as claimed and discussed above, and Sorenson further teaches that the gear (56) has a body and teeth (as shown in figure 1).  However, Sorenson does not teach that the teeth of the gear are helical.  Venter teaches using a ring gear (60a or 60b) with helical teeth (paragraph [0055]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use helical teeth in the gear of Sorenson, as taught by Venter, in order to avoid axial loads reacting on the gearbox (paragraph [0055]).
	Regarding Dependent Claim 8, Sorenson in view of Venter teaches the invention as claimed and discussed above, and Sorenson further teaches the gear body includes an upstream outer diameter and a downstream outer diameter (56 comprises a diameter at the upstream and downstream ends).

Allowable Subject Matter
Claims 4, 9-12, 14, 15, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 4, a gear assembly coupling the turbine member and the drive shaft and separate from the gear coupled to the drive shaft; prior art fails to teach, in combination with the other limitations of dependent claim 9, that the upstream outer diameter is less than the downstream outer diameter when the first bearing assembly is upstream of the gear; prior art fails to teach, in combination with the other limitations of dependent claim 10, that the upstream outer diameter is greater than the downstream outer diameter when the first bearing assembly is downstream of the gear; prior art fails to teach, in combination with the other limitations of dependent claim 11, each of the plurality of helical teeth include a peak line which extends axially across each of the plurality of helical teeth at a point that radially protrudes the greatest distance from the gear body; prior art fails to teach, in combination with the other limitations of dependent claims 14 and 20, the gear receives the lubricant radially from an outlet and directs the lubricant axially to the first bearing assembly; prior art fails to teach, in combination with the other limitations of dependent claim 18, flowing the lubricant between a plurality of helical teeth that extend from a gear body of the gear to the first bearing assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741